Citation Nr: 0112279	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-13 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a skin disorder, 
claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran served on active duty from January 1991 to March 
1991; on active duty for training from February 1988 to May 
1988, from July 1990 to August 1990, in June 1992, and in 
June 1993; and on inactive duty training in May 1990, June 
1992, July 1992, September 1992, October 1992, and May 1993.  
Her DD 214 reflects Persian Gulf service from January 18, 
1991, to March 22, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1992 and later rating decisions 
of the Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  A hearing was held at the RO in 
October 1993 before the undersigned Member of the Board.  In 
May 1994, August 1995, and May 1998 the Board remanded this 
case to the RO for additional development.  The Board also 
decided several other issues which were on appeal. The RO has 
now returned the case to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issues on 
appeal has been obtained.

2.  The preponderance of the medical evidence shows that the 
veteran does not currently have post-traumatic stress 
disorder.

3.  The veteran served in the Persian Gulf Theater of 
Operations and has objective indications of a chronic 
disability involving the skin manifested by erythema over the 
joints.  


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.304(f) (1998 & 2000).

2.  A skin disorder manifested by erythema over the joints 
may be presumed to be due to an unknown illness incurred 
during service in the Persian Gulf Theater of Operations.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.317 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The new law provides that the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A.  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A). 

In this case, even though the RO did not have the benefit of 
the explicit provisions of the new Act, the VA's duties have 
been fulfilled.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate her claims.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), the 
supplemental statements of the case (SSOCs), and letters sent 
to the veteran informed her of the information and evidence 
needed to substantiate the claims and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable regulations in the SOC and SSOCs.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The RO has obtained the veteran's service medical 
records and her post-service treatment records.  She has been 
afforded disability evaluation examinations which included 
all necessary medical opinions required to resolve the issues 
on appeal.  All relevant evidence identified by the veteran 
was obtained and considered.  The Board is unaware of any 
additional relevant evidence that is available.  The veteran 
has not referenced any unobtained evidence that might aid her 
claims or that might be pertinent to the bases of the denial 
of the claims.  The veteran also been afforded personal 
hearings before a hearing officer from the RO and before a 
Board Member.

The Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
veteran's claims.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  In the 
circumstances of this case, a remand to have the RO apply the 
new act would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
the VA's resources is not warranted.  Taking these factors 
into consideration, there is no prejudice to the veteran in 
proceeding to consider the claims on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Entitlement To Service Connection For Post-Traumatic 
Stress Disorder.

The veteran contends that she developed the post-traumatic 
stress disorder as a result of her experiences during service 
in the Persian Gulf War.  These claimed stressful events 
included reports of Scud missile attacks and non-combat 
related stressors involving separation from her family.

The Board notes that service connection for a psychiatric 
disorder other than post-traumatic stress disorder was 
previously denied in the Board's decision of May 1998.  The 
decision specifically denied service connection for 
depression, an adjustment disorder, a generalized anxiety 
disorder, dysthymia, as well as any undiagnosed psychiatric 
disorder.  The issue of entitlement to service connection for 
post-traumatic stress disorder was remanded at that time and 
is the only claim for compensation for a psychiatric 
disability which is currently before the Board.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for PTSD requires: medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2000). 

Prior to the effective date of this regulation on June 18, 
1999, and at the time of the RO rating decision on appeal, 
the old requirements for service connection for PTSD were: 
medical evidence establishing a clear diagnosis of the 
condition; credible supporting evidence that the claimed 
stressor actually occurred; and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).  
The prior regulation provided that, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (1998).  The prior regulation also provided that, if 
the claimed in-service stressor was related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
such as the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation, was accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).  

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board 
concludes that the probative medical evidence has not 
established service connection for PTSD under either the new 
or old regulation.  In rendering this conclusion, the Board 
notes that, as pertains to this veteran, the substance of the 
previous 38 C.F.R. § 3.304(f) has not been significantly 
altered.  Under the new regulation, as pertains to this 
veteran, the three requirements remain essentially unchanged.  
While a "clear" diagnosis of PTSD is no longer required, it 
still requires medical evidence of a current diagnosis of 
PTSD, a medical link between current symptoms and an in-
service stressor, and credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2000). 

With respect to any request for additional development 
pertaining to the veteran's claimed stressors, such as for 
the purpose of obtaining morning reports or additional 
service personnel records, the Board finds that such 
development is not necessary as this case may be resolved by 
weighing medical evidence (as will be discussed more fully 
below).

In reviewing the veteran's psychiatric history, the Board 
notes that most of the medical evidence which has been 
obtained reflects that the veteran does not have a diagnosis 
of post-traumatic stress disorder.  The veteran's service 
medical records do not contain any indication that she has 
post-traumatic stress disorder.  Thus, the veteran's service 
medical records do not provide any support for her claim for 
post-traumatic stress disorder.

The post-service medical treatment records also do not 
contain a diagnosis of post-traumatic stress disorder.  For 
example, a VA mental health treatment plan dated in October 
1996 shows that the diagnosis was depression NOS with marital 
difficulties.  

Several VA examinations conducted in connection with the 
veteran's claims for compensation have also shown diagnoses 
of disorders other than post-traumatic stress disorder.  The 
report of a mental examination conducted by the VA in 
February 1992 shows that the diagnosis was adjustment 
disorder with mixed emotional features.  The report of a 
general medical examination conducted by the VA in March 1992 
shows that the only psychiatric disorder which was diagnosed 
was depression.

The report of a psychiatric examination conducted by the VA 
in February 1993 shows that the examiner concluded that 
criteria "C" [persistent avoidance of stimuli associated 
with the traumas and numbing of general responsiveness] 
required for a diagnosis of post-traumatic stress disorder, 
were not met.  The diagnoses were (1) generalized anxiety 
disorder, mild to moderate; and (2) possible personality 
trait disorder, not otherwise specified.  

Similarly, the report of a mental examination conducted by VA 
in August 1994 shows that the diagnosis was major depressive 
disorder.  Significantly, the examiner specifically noted 
that the veteran did not meet the criteria for a diagnosis of 
post-traumatic stress disorder.  

Finally, the report of a VA mental examination conducted in 
November 1997 shows that the only diagnosis was dysthymia.  
Post-traumatic stress disorder was not diagnosed.  

The only items of medical evidence which arguably favor the 
veteran's claim are the reports of examinations conducted by 
the VA in November 1993 and August 1994, and a letter from a 
psychologist dated in October 1993.  The report of a post-
traumatic stress disorder examination conducted by the VA in 
November 1993 shows that the diagnoses included (1) 
dysthymia, moderate; (2) generalized anxiety disorder, mild; 
and (3) possible post traumatic stress disorder.  The Board 
notes, however, that the fact that the examiner concluded 
that it was "possible" that the veteran had post-traumatic 
stress disorder is not enough to support her claim. Moreover, 
review of the text of the November 1993 examination report 
reveals the reason why the examiner did not give an 
unqualified diagnosis of post-traumatic stress disorder.  The 
examiner stated that "Fundamentally, I am not seeing [the 
veteran] as meeting the usual and customary dynamic 
understanding of post-traumatic disorder." 

The Board also notes that the report of a non-tuberculosis 
diseases and injuries examination conducted by the VA in 
August 1994 reflects that the diagnoses included post-
traumatic stress disorder.  The Board notes, however, that 
this report does not reflect a current diagnosis of post-
traumatic stress disorder in accordance with the DSM-IV 
because it does not show that the veteran currently meets all 
the necessary criteria.  Although the medical history given 
by the veteran included an account of symptoms such as being 
edgy and having nightmares, the only examination which was 
conducted was a respiratory examination.  The examiner did 
not provide an explanation for the conclusion that the 
veteran had post-traumatic stress disorder.  A bare 
conclusory opinion without an explanation of the basis for 
the opinion is not adequate to support the claim.  See Miller 
v. West, 11 Vet. App. 345, 348 (1998).  The Board notes that 
there is no clinical data or other rationale to support his 
diagnosis.  Therefore, the opinion is essentially 
unsubstantiated.  As that opinion was not based on findings, 
the Board finds that it is entitled to no probative weight.  
See Bloom v. West, 12 Vet. App. 185 (1999).  

A letter dated in October 1993 from a private psychologist 
Kelly Welch, Ph.D.,  shows that the veteran had undergone 
MMPI testing, and reportedly was found to have post-traumatic 
stress disorder symptoms.  It was indicated that the impact 
of being sent overseas into a war zone with her family 
situation so tenuous at home helped produce the PTSD symptoms 
she was experiencing at the time of her evaluation.  The 
Board finds that this letter, standing alone, is not enough 
to demonstrate that the veteran currently has post-traumatic 
distress disorder, particularly in light of the fact that 
post-traumatic stress disorder was not found on subsequent VA 
examinations in August 1994, October 1996 and November 1997.

The Board has reviewed testimony given by the veteran during 
a hearing at the RO in December 1994 in which she stated, in 
essence, that she believed that she had post-traumatic stress 
disorder due to numerous close calls with SCUD missiles, and 
an episode in which another woman was almost abducted.  
However, the veteran's own belief that she has post-traumatic 
stress disorder is not sufficient to demonstrate a current 
diagnosis of a disability of PTSD.  The United States Court 
of Appeals for Veterans Claims (Court) has held that lay 
persons are not qualified to offer an opinion which requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).

After reviewing all of the pertinent evidence, the Board 
finds that the evidence which weighs against the claim is 
more persuasive than the evidence which supports the claim.  
In this regard, the Board notes that there are several 
medical records which contain diagnoses of disorders other 
than post-traumatic stress disorder, but only one which 
contains an unequivocal diagnosis of post-traumatic stress 
disorder based on findings.  Thus, the preponderance of the 
evidence shows that the veteran does not have post-traumatic 
stress disorder.  Accordingly, the Board concludes that the 
claimed post-traumatic stress disorder was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the veteran's claim, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b).  In light of 
the conclusion that the veteran does not have post-traumatic 
stress disorder, no further discussion of the veteran's 
claimed stressors is required.

II.  Entitlement To Service Connection For A Skin Disorder,
 Claimed As Due To An Undiagnosed Illness

Service-connected compensation may also be paid to a Persian 
Gulf veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more of the signs or symptoms 
listed below. The symptoms must be manifest to a degree of 10 
percent or more not later than December 31, 2001.  By 
history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of an undiagnosed illness include, but are not 
limited to: (1) fatigue, (2) signs or symptoms involving the 
skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system (upper or lower), (9) sleep disturbance, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, or (13) menstrual 
disorders.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (2000).

The Board finds that the evidence shows that the veteran 
served in the Persian Gulf Theater of Operations and has 
objective indications of a chronic disability involving the 
skin manifested by erythema of the joints.  In this regard, 
the Board notes that the report of a physical examination 
conducted by the VA in March 1993 shows that examination 
revealed erythema over the MCP joints of the right hand.  

Similarly, the report of a skin examination conducted by the 
VA in September 1996 shows that examination revealed very 
mild erythema on examination of the skin over the hands, 
wrists, elbows and knees.  The veteran stated that she had 
discoloration over the joints of her body ever since 
returning from the Persian Gulf War.  The diagnosis was 
history of joint pains and degenerative joint disease in 
multiple sites with corresponding erythema over painful 
joints.  Photos taken in connection with the VA examination 
illustrate the findings.  

Finally, the report of an examination of the veteran's joints 
conducted by the VA in October 1997 shows that she complained 
of having redness over the knuckles of both hands.  On 
objective examination, the dorsal surface showed erythema 
over the metacarpophalangeal joints, bilaterally.  

The veteran's chronic objective signs and symptoms involving 
the skin have not been attributed to a known clinical 
diagnosis.  Accordingly, the Board concludes that a skin 
disorder manifested by erythema over the joints may be 
presumed to be due to an unknown illness incurred during 
service in the Persian Gulf Theater of Operations.


ORDER

1.  Service connection for post-traumatic stress disorder is 
denied.

2.  Service connection for a skin disorder manifested by 
erythema over the joints is granted.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 

